DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 17-21, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jueneman et al., (US Publication No. 2008/0130895), hereinafter “Jueneman”, and further in view of Johnson et al., (US Publication No. 2015/0095649), hereinafter “Johnson”.

Regarding claims 1 and 23, Jueneman discloses
A non-transitory computer-readable medium for sharing protected content, including instructions stored thereon [Jueneman, paragraphs 219, 248 and 249], that when executed on a processor perform the method comprising: 
deriving a shared secret using an elliptic curve Diffie-Hellman method, wherein the shared secret is derived between a private component of an elliptic curve cryptography Diffie-Hellman key pair of a first user and one of a public component of the elliptic curve Jueneman, paragraph 78, the shared secret combining the originator’s private key with the recipient’s public key (when sent to the target, the target can use the originator’s public key to decrypt)]; 
processing the shared secret using a secure hash algorithm 256 cryptographic hash to produce a primary encryption key [Jueneman, paragraphs 88 and 99, The wrapped (encrypted), Message Encryption Key (MEK) (7,E) is shown in the fourth field. The AES-256 key is wrapped in the Key Encrypting Key that is derived from the EC Diffie-Hellman or ECMQV key agreement algorithm and subsequent key Derivation function. The AES Key-Wrap algorithm is used, and requires 256 plus 64 bits for an AES0256 key];
encrypting a secondary encryption key using the primary encryption key [Jueneman, paragraph 81, Once the Message Encryption Key (MEK) and Initialization Vector (IV) have been generated, they are wrapped (encrypted) using the Key Encryption Key and the standard AES key Wrap algorithm]; and 
 in response to the shared secret being derived between the private component of the elliptic curve cryptography Diffie-Hellman key pair of the first user and the public component of the elliptic curve cryptography Diffie-Hellman key pair of the first user: 
encrypting the protected content using the secondary encryption key [Jueneman, paragraph 78, the shared secret combining the originator’s private key with the recipient’s public key (when sent to the target, the target can use the originator’s public key to decrypt)].

Jueneman does not specifically disclose, however Johnson teaches
transmitting the encrypted protected content to a common point of access to be accessed by the second user [Johnson, paragraphs 33 and 113].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention after encrypting data to transmit the data to a server for a client to access the data as needed in a secure manner.

Regarding claim 2, Jueneman-Johnson further discloses
a directory structure stored thereon, wherein the protected content is fragmented, and wherein the directory structure comprises information to reconstruct the fragments of the content [Johnson, paragraphs 33 and 66, message packets are split].

Regarding claim 3, Jueneman-Johnson further discloses
wherein each fragment is encrypted with a file key [Johnson, paragraphs 33 and 66, message packets are split, only the receiving endpoint (recipient) is able to open the data].

Regarding claim 5, Jueneman-Johnson further discloses
wherein the primary and secondary encryption keys are advanced encryption standard 256-bit keys [Jueneman, paragraphs 73, 80, 88 and 99, The wrapped (encrypted), Message Encryption Key (MEK) (7,E) is shown in the fourth field. The AES-256 key is wrapped in the Key Encrypting Key that is derived from the EC Diffie-Hellman or ECMQV key agreement algorithm and subsequent key Derivation function. The AES Key-Wrap algorithm is used, and requires 256 plus 64 bits for an AES0256 key].

Regarding claim 6, Jueneman-Johnson further discloses
wherein the advanced encryption standard 256-bit keys are configured to be used for software based encryption and decryption [Jueneman, paragraphs 36, 73, 80, 88 and 99, implemented in software].

Regarding claim 17, Jueneman-Johnson further discloses
A computer-implemented method for sharing, by a first user, protected content with a plurality of trusted users [Jueneman, paragraphs 31, 78, 81, 88, 99, 219, 248 and 249], comprising: 
deriving a first shared secret [Jueneman, paragraphs 31, 78, 81, 88, 99, 219, 248 and 249]; 
processing the first shared secret using a secure hash algorithm 256 cryptographic hash to produce a first primary advanced encryption standard 256-bit key [Jueneman, paragraphs 31, 78, 80, 81, 88, 99, 219, 248 and 249]; 
encrypting a first secondary advanced encryption standard 256-bit key using the first primary advanced encryption standard 256-bit key [Jueneman, paragraphs 31, 73, 78, 81, 88, 99, 219, 248 and 249]; 
Jueneman, paragraphs 31, 53, 81, 88, 99, 219, 248 and 249]; and 
transmitting the encrypted protected content to a common point of access to be accessed by the plurality of trusted users [Johnson, paragraphs 33 and 113]; 
for each trusted user: 
deriving a second shared secret [Jueneman, paragraphs 31, 63, 81, 88, 99, 219, 248 and 249]; 
processing the second shared secret using a secure hash algorithm 256 cryptographic hash to produce a second primary advanced encryption standard 256-bit key [Jueneman, paragraphs 31, 61-63, 78, 80, 88, 99, 219, 248 and 249]; 
encrypting a second secondary advanced encryption standard 256-bit key using the second primary advanced encryption standard 256-bit key [Jueneman, paragraphs 31, 61-63, 78, 81, 88, 99, 219, 248 and 249]; and 
transmitting the second secondary advanced encryption standard 256-bit key to the trusted user, wherein the trusted user uses the second secondary advanced encryption standard 256-bit key to decrypt the encrypted protected content [Jueneman, paragraphs 31, 61-63, 78, 81, 88, 99, 219, 248 and 249].

Regarding claim 18, Jueneman-Johnson further discloses
wherein the respective second shared secrets of each of the plurality of trusted users is unique to the second shared secret of the rest of the plurality of trusted users [Johnson, paragraphs 33, 8, 87 113 and Abstract].

Regarding claim 19, Jueneman-Johnson further discloses
wherein the deriving the first shared secret comprises deriving the first shared secret using an elliptic curve Diffie-Hellman method, wherein the first shared secret is derived between a private component of an elliptic curve cryptography Diffie-Hellman key pair of the first user and a public component of the elliptic curve cryptography Diffie-Hellman key pair of the first user [Johnson, paragraphs 33, 8, 87 113 and Abstract]; and 
wherein the deriving the second shared secret comprises deriving the second shared secret using an elliptic curve Diffie-Hellman method, wherein the second shared secret is derived between the private component of the elliptic curve cryptography Diffie-Hellman key pair of the first user and a public component of an elliptic curve cryptography Diffie-Hellman key pair of the trusted user [Jueneman, paragraphs 31, 61-63, 78, 81, 88, 99, 219, 248 and 249].

Regarding claim 20, Jueneman-Johnson further discloses
wherein the private component of the elliptic curve cryptography Diffie-Hellman key pair of the first user, the public component of the elliptic curve cryptography Diffie-Hellman key pair of the first user, and the public component of the elliptic curve cryptography Diffie-Hellman key pair of the trusted user are each 384-bit elliptic curve cryptography Diffie-Hellman key pairs [Jueneman, paragraphs 31, 61-63, 78, 81, 88, 97, 99, 219, 248 and 249].

Regarding claim 21, Jueneman-Johnson further discloses

transmitting the secondary encryption key to the second user, wherein the second user uses the secondary encryption key to decrypt the encrypted protected content on the common point of access [Jueneman, paragraphs 20, 61-63, 78, 81, 88, 97, 99, 219, 248 and 249].

Regarding claim 24, Jueneman-Johnson further discloses
in response to the shared secret being derived between the private component of the first key pair of the first user and the public component of the second key pair of the second user: 

transmitting the secondary encryption key to the second user, wherein the second user uses the secondary encryption key to decrypt the encrypted protected content on the common point of access [Jueneman, paragraphs 20, 61-63, 78, 81, 88, 97, 99, 219, 248 and 249].

Regarding claim 25, Jueneman-Johnson further discloses
wherein the key agreement protocol includes an elliptic curve Diffie-Helman method [Jueneman, paragraphs 20, 61-63, 78, 81, 88, 97, 99, 219, 248 and 249].

Regarding claim 26, Jueneman-Johnson further discloses
Jueneman, paragraphs 20, 61-63, 78, 81, 88, 97, 99, 219, 248 and 249].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jueneman-Johnson as applied to claim 2 above, and further in view of Lowry, (US Publication No. 2002/0042859).

Regarding claim 4, Jueneman-Johnson does not specifically disclose, however Lowry teaches
wherein the directory structure is encrypted [Lowery, paragraphs 117, 130, 245, create a reconstitution file containing all information needed to retrieve the original data files in the future. This reconstitution file will be disguised and encrypted].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to hide a directory of files in order to protect the files from unwanted viewing. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jueneman-Johnson as applied to claim 1 above, and further in view of Nix, (US Publication No. 2015/0095648).

Regarding claim 7, Jueneman-Johnson does not specifically disclose, however Nix teaches
a privacy enhancement mail formatted file stored thereon, wherein the public component of the elliptic curve cryptography Diffie-Hellman key pair of the first user is stored in the privacy enhancement mail formatted file [Nix, paragraphs 143, 145].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide for a secure system using PEM to store data such as the public component of the elliptic curve cryptography Diffie-Hellman key pair.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jueneman-Johnson as applied to claim 1 above, and further in view of Aissi et al., (US Publication No. 2014/0013452), hereinafter “Aissi”.

Regarding claim 8, Jueneman-Johnson does not specifically disclose, however Aissi teaches
wherein the private component of the elliptic curve cryptography Diffie-Hellman key pair of the first user is encrypted using a password hashed by a Bcrypt algorithm using salt [Aissi, paragraphs 98, 117, 121].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a secure encryption technique in order to maintain security of a key pair.

Regarding claim 10, Jueneman-Johnson-Aissi further discloses
wherein the salt is generated on a per-user basis [Jueneman, paragraph 242] from a hardware true random number generator [Aissi, paragraph 77].

Claim 9, 11-16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jueneman-Johnson-Aissi as applied to claim 1 above, and further in view of Boubion et al., (US Publication No. 2007/0223685), hereinafter “Boubion”.

Regarding claim 9, Jueneman-Johnson-Aissi does not specifically disclose, however Boubion teaches
wherein the salt comprises an 8-cost and 16-byte salt [Boubion, paragraphs 45, 89].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an 8-cost and 16-byte salt for maintaining security of system.

Regarding claim 11, Jueneman-Johnson-Aissi-Boubion further discloses
encrypting a private component of an elliptic curve cryptography Diffie-Hellman key pair of a first user [Jueneman, paragraph 78] using a password hashed by a Bcrypt algorithm [Aissi, paragraphs 98, 117, 121] using 8-cost and 16-byte salt [Boubion, paragraphs 45, 89]; 
deriving a shared secret using an elliptic curve Diffie-Hellman method, wherein the shared secret is derived between the private component of the elliptic curve cryptography Diffie-Hellman key pair of the first user and one of a public component of Jueneman, paragraph 78]; 
processing the shared secret using a secure hash algorithm 256 cryptographic hash to produce a primary encryption key [Jueneman, paragraphs 88 and 99]; 
encrypting a secondary encryption key using the primary encryption key [Jueneman, paragraph 81]; and 
in response to the shared secret being derived between the private component of the elliptic curve cryptography Diffie-Hellman key pair of the first user and the public component of the elliptic curve cryptography Diffie-Hellman key pair of the first user: 
encrypting the protected content using the secondary encryption key [Jueneman, paragraph 78]; and 
transmitting the encrypted protected content to a common point of access to be accessed by the second user [Johnson, paragraphs 33 and 113].

Regarding claim 12, Jueneman-Johnson-Aissi-Boubion further discloses
fragmenting the protected content [Johnson, paragraph 66].

Regarding claim 13, Jueneman-Johnson-Aissi-Boubion further discloses
encrypting each fragment of the protected content [Johnson, paragraph 66].

Regarding claim 14, Jueneman-Johnson-Aissi-Boubion further discloses
Jueneman, paragraphs 196, 250].

Regarding claim 15, Jueneman-Johnson-Aissi-Boubion further discloses
wherein transmitting the encrypted protected content to a common point of access to be accessed by the second user includes transmitting the encrypted protected content to a server to be accessed by the second user [Johnson, paragraphs 33 and 113].

Regarding claim 16, Jueneman-Johnson-Aissi-Boubion further discloses
wherein transmitting the encrypted protected content to the server includes transmitting the encrypted content to the server securely using a transport layer security session [Jueneman, paragraph 250].

Regarding claim 22, Jueneman-Johnson-Aissi-Boubion further discloses
in response to the shared secret being derived between the private component of the elliptic curve cryptography Diffie-Hellman key pair of the first user and the public component of the elliptic curve cryptography Diffie-Hellman key pair of the second user: transmitting the secondary encryption key to the second user, wherein the second user uses the secondary encryption key to decrypt the encrypted protected content at the common point of access [Jueneman, paragraphs 20, 61-63, 78, 81, 88, 97, 99, 219, 248 and 249].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/William J. Goodchild/Primary Examiner, Art Unit 2433